Name: Council Regulation (EEC) No 1955/80 of 22 July 1980 increasing the volume of the Community tariff quota opened for 1980 for ferro-silico-manganese falling within subheading 73.02 D of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 /2 Official Journal of the European Communities 25. 7 . 80 COUNCIL REGULATION (EEC) No 1955/80 of 22 July 1980 increasing the volume of the Community tariff quota opened for 1980 for ferro- silico-manganese falling within subheading 73.02 D of the Common Customs Tariff nese falling within subheading 73.02 D of the Common Customs Tariff is hereby increased by 3 550 tonnes from 15 000 to 18 550 tonnes. Article 2 1 . A first instalment of the increase provided for in Article 1 , namely 3 400 tonnes, shall be allocated among the Member States as follows : (tonnes) Benelux Denmark Germany France Ireland Italy United Kingdom 86 1 2 451 2 1 419 440 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, as regards ferro-silico-manganese falling within subheading 73.02 D of the Common Customs Tariff the European Economic Community has under ­ taken to open an annual duty-free tariff quota of 50 000 tonnes ; whereas this should, however, be reduced to 18 550 tonnes to take account of the tradi ­ tional imports from EFTA countries which have been free of customs duty under the Agreements concluded with those countries ; whereas, by its Regulation (EEC) No 3026/79 (*), the Council has already opened and allocated among the Member States a provisional Community tariff quota for 1980 for this product of 1 5 000 tonnes ; whereas it is therefore necessary to increase this tariff quota by the amount of the differ ­ ence in question, namely 3 550 tonnes ; Whereas, as far as the allocation of this volume among the Member States is concerned, only a relatively small proportion should be allocated to the Commu ­ nity reserve, the remainder being allocated among the Member States on the basis of the percentages used for the initial allocation, as set out in the said Regula ­ tion (EEC) No 3026/79, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 3026/79 for ferro-silico-manga 2. The second instalment of 1 50 tonnes shall consti ­ tute the reserve. The reserve established by Article 2 (3) of Regulation (EEC) No 3026/79 is thus increased from 750 to 900 tonnes. Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 July 1980. For the Council The President G. THORN (&gt;) OJ No L 340, 31 . 12. 1979, p. 22.